Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010350353.X, filed on 04/28/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 and 03/21/2022 are considered by the examiner.
Drawings
The drawing submitted on 11/30/2020 is considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Choi et al.(EP3525205 A1) in view of Lee et al.(WO 2019143022 A1).

Regarding Claims 1, 8, and 15, Choi et al. teach: A method for controlling an intelligent speech apparatus, comprising ([0148]): receiving a play command comprising a target file identifier(Fig.14, target file: playlist remake 2, [0149] receive utterance from user “play playlist remake 2” from the user.); determining a file permission of a target file corresponding to the target file identifier ([0150] The electronic device 101 may analyze the user's utterance in operation 1404 and may determine that the subject to perform the function included in the user's utterance is the electronic device 101 and that the operation to be performed is reproducing music included in the playlist in operation 1406. [0151] In operation 1408, the electronic device 101 may determine whether the operation utilizes user authentication with reference to the operation of the analyzed utterance. ); playing a preset push information (broadcast a speaker identification request which queries the external electronic devices corresponding to the utterance voiceprint), when the file permission does not match (non-registered user, i.e. utterance voiceprint does not match any of the authentication voiceprints registered in the electronic device 101) a current user  permission of a user of the intelligent speech apparatus ([0154] When the utterance voiceprint does not match any of the authentication voiceprints registered in the electronic device 101 in operation 1414, the electronic device 101 may determine that the utterance is an utterance of a non-registered user and that additional authentication is utilized. When authentication of the utterance voiceprint fails in operation 1414, the electronic device 101 may perform secondary utterance voiceprint authentication through the external electronic device in operation 1416… [0156] Referring to FIG. 15, when authentication of the utterance voiceprint fails, the electronic device 101 (for example, the smart speaker 101 of FIG. 1) may search for or identify an external electronic device for the secondary utterance voiceprint verification in operation 1502. In operation 1504, the electronic device 101 may broadcast a speaker identification request which queries the external electronic devices as to whether the respective users thereof made the utterance corresponding to the utterance voiceprint.); and playing the target file when receiving speech data associated with the push information ([0157] In operations 1506, 1510, and 1512, the external electronic devices 111, 112, and 113 receiving the speaker identification request present the content of the utterance "Did you just say 'play playlist remake 2'?" to the users and receive a response thereto from the users. When the user of the predetermined external electronic device 113 inputs a response corresponding to "Yes", the external electronic device 113 may transmit the content of the response and its own public key to the electronic device 101 in operation 1514. The external electronic device 113 may transmit the reply including recognition information (identification information: name, nickname, device name, account ID, or part of a phone number) of the user of the external electronic device 113. [0160] Referring to FIG. 16, the electronic device 101 (for example, the smart speaker) receiving the authentication success reply message may identify information utilized for reproducing the playlist and transmit an operation-related information message including the information to the external electronic device 113 in operation 1602. The information utilized for reproducing the playlist may include one or more of a playlist provision service, information on a right to access the playlist provision service, and playlist ID information. [0138] In operation 1116, the electronic device 101 may perform the function included in the user's utterance with reference to the user data directly/indirectly acquired from the external electronic device 113. [0163] The electronic device 101 may receive the operation-related information from the cloud server 130 in operation 1616 and perform the corresponding operation (for example, the operation of reproducing the playlist "remake 2") in operation 1618.).
Choi et al. further teach [0129] When the similarity between the utterance voiceprint and the authentication voiceprint is found to be larger than or equal to a threshold value during the authentication process, the external electronic device 113 may determine that the subject of the utterance is the subject of the authentication voiceprint. When the similarity between the utterance voiceprint and the authentication voiceprint is found to be equal to or smaller than a threshold value during the authentication process, the external electronic device 113 may determine that the authentication for the subject of the utterance fails. 
Choi et al. however do not specifically teach: “a preset time period” in the limitation of “receiving speech data associated with the push information within a preset time period.”

Lee et al. teach: receiving speech data associated with the push information (requesting the additional utterance) within a preset time period(designated time) 
( Paragraph 5-6, in the description of Fig.13: According to one embodiment, the processor 120 of the electronic device may output a message and / or signal requesting additional utterance including an identifier if the match rate is less than the first reference value and greater than or equal to the second reference value . The processor 120 of the electronic device may output a guide voice command for the user's additional utterance to guide the user to utter the guide voice command. According to one embodiment, the processor 120 of the electronic device may receive a further spoken voice command from the user via the input device 150 within a designated time after requesting the additional utterance.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Choi et al. to include the teaching of Lee et al. above in order to perform function corresponding to the voice command (Paragraph 9, under description of Fig.13).

Regarding Claims 2, 9 and 16: The method according to claim 1, wherein receiving the speech data associated with the push information within the preset time period, comprises: determining a target character set by parsing a candidate reply sentence('play playlist remake 2') corresponding to the preset push information; performing speech recognition on the speech data; and determining that the speech data (response) associated with the push information is acquired in response to determining that the speech data acquired within the preset time period comprises any target character (Yes) in the target character set (reply including recognition information)(See rejection of claim 1 and Choi et al. teaching of [0124] After identifying the user response corresponding to "Yes" as the response to the speaker identification request in operation 1010, the external electronic device 113 may transmit a reply including at least the user response to the electronic device 101 in operation 1012. The electronic device may transmit the reply including a public key of the electronic device 113. The electronic device 113 may transmit the reply including recognition information (identification information: name, nickname, device name, account ID, or part of a phone number) of the user of the electronic device 113. [0129] In operation 1020, the external electronic device 113 may compare the extracted utterance voiceprint with one or more authentication voiceprint stored in the external electronic device 113 and identify similarities therebetween. The external electronic device 113 may determine whether authentication is successful on the basis of the identified similarity. [0157] In operations 1506, 1510, and 1512, the external electronic devices 111, 112, and 113 receiving the speaker identification request present the content of the utterance "Did you just say 'play playlist remake 2'?" to the users and receive a response thereto from the users. When the user of the predetermined external electronic device 113 inputs a response corresponding to "Yes", the external electronic device 113 may transmit the content of the response and its own public key to the electronic device 101 in operation 1514. The external electronic device 113 may transmit the reply including recognition information (identification information: name, nickname, device name, account ID, or part of a phone number) of the user of the external electronic device 113.) .

Regarding Claims 3, 10 and 17(first part):  The method according to claim 1, before controlling the intelligent speech apparatus to play the preset push information, further comprising: determining the preset push information according to a file type of the target file("Did you just say 'play playlist remake 2'?") (See rejection of Claim 1).

Regarding Claims 4 ,11, and 17 (Or part):The method according to claim 1, before controlling the intelligent speech apparatus to play the preset push information, further comprising: determining the preset push information according to the file permission (non-registered user)  of the target file ('play playlist remake 2') (See rejection of claim 1).

Regarding Claims 5 ,12 and 17(second OR part:  The method according to claim 1, before controlling the intelligent speech apparatus to play the preset push information, further comprising: determining the preset push information according to a time when the play command is received (See rejection of claim 1 and further Choi et al: [0230] According to an embodiment, the path rule may be selected from a set of predefined path rules, or may be generated in real time in response to a user request.).

Regarding Claims 6, 13 and 18:  The method according to claim 1, after receiving the speech data associated with the push information within the preset time period, further comprising: playing a target reply sentence("Did you just say 'play playlist remake 2'?")  corresponding to the push information (See rejection of claim 1).

Regarding Claims 7, 14 and 19: The method according to claim 1, wherein the intelligent speech apparatus comprises a display component, and the method further comprises: displaying the push information in the display component when the file permission does not match the current user permission of the user of the intelligent speech apparatus (See rejection of claim 1 and further Choi et al. [0116] According to various embodiments, the secondary utterance voiceprint verification may be performed when primary verification fails. [0121] The external electronic device 111, 112, or 113 receiving the speaker identification request message from the electronic device 101 may display the speaker identification request message to the user and identify user input corresponding to the identification request in operations 1006, 1008, and 1010. [0122] For example, the content of the user's utterance may be displayed in text or output through a voice, and a query about the subject of the corresponding utterance may be added. In another example, the content of the user's utterance and a description of an operation corresponding thereto may be displayed in text or output through a voice, and a query about the subject of the corresponding utterance and a query about whether to modify the corresponding utterance may be added. Further, as an example of a response to the query, there may be a user response corresponding to one or more of "Yes" and "No".).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record McLachlan et al. (US 2014/0189829 A1)  teach: An authentication challenge system for performing secondary authentication for an account associated with an online store is described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656